DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1, and 4-6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2, 6 and 7 of copending Application No. 17/458,626 in view of HSIAO (US20190124791 A1).
Regarding claim 1, 17/458,626 discloses a heat conductor, comprising: a housing including a space therein; and a working medium in the space, wherein: the housing includes: an upper plate located on an upper side of the housing in a thickness direction and covering an upper side of the space; a lower plate located on a lower side of the space and opposing the upper plate in the thickness direction; and pillars located between the upper plate and the lower plate; the housing further includes a bent portion in which both the upper plate and the lower plate are bent in the same direction in the thickness direction (Claim 1); 
17/458,626 does not explicitly teach at least a portion of the pillars is located on the bent portion.
However, having “at least a portion of the pillars is located on the bent portion” merely requires placing a portion of 17/458,626 pillars to be on the bent portion. It’s well known in the art to have at least a portion of pillars to be located on a bent portion to support the area of the bent portion while keeping the flow of the working fluid going therein, as evidenced by HSIAO (US20190124791 A1: see HSIAO’s Figure 2 annotated by Examiner, below).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to include at least a portion of the pillars is located on the bent portion to improve the device of 17/458,626 by providing support along the bent portions. 

Regarding claim 4, 17/458,626 discloses further comprising: a plurality of the bent portions; wherein at least one of the pillars is located between two of the plurality of the bent portions (claim 2).
Regarding claim 5, 17/458,626 discloses wherein the pillars are arranged at predetermined intervals over an entire region from one end portion of an outer edge of the housing to another end portion of the outer edge opposite to the one end portion (claim 6). 
Regarding claim 6, 17/458,626 discloses further comprising: a wick structure in the space; wherein the wick structure is located over regions on two sides of the bent portion in a direction intersecting an extending direction of a ridge line of the bent portion (claim 7). 

Claim 1, 5, and 6 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 5, and 6 of copending Application No. 17/458,625. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, 17/458,625 discloses a heat conductor, comprising: a housing including a space therein; and a working medium in the space, wherein: the housing includes: an upper plate located on an upper side of the housing in a thickness direction and covering an upper side of the space; a lower plate located on a lower side of the space and opposing the upper plate in the thickness direction; and pillars located between the upper plate and the lower plate; the housing further includes a bent portion in which both the upper plate and the lower plate are bent in the same direction in the thickness direction (Claim 1); and at least a portion of the pillars is located on the bent portion (17/458,625 teaches that “the pillars are located only outside at least one section between two of the bent portions” which means that at least a portion of the pillars is located on the bent portion since the bent portions of 17/458,625  are outside the “at least one section”).
Regarding claim 5, 17/458,625 discloses wherein the pillars are arranged at predetermined intervals over an entire region from one end portion of an outer edge of the housing to another end portion of the outer edge opposite to the one end portion (claim 5). 
Regarding claim 6, 17/458,625 discloses further comprising: a wick structure in the space; wherein the wick structure is located over regions on two sides of the bent portion in a direction intersecting an extending direction of a ridge line of the bent portion (claim 6). 

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the bent portions".  There is insufficient antecedent basis for this limitation in the claim. To expedite prosecution, examiner interprets "a plurality of the bent portions" to read as " a plurality of bent portions".
Claim 4 recites the limitation "the bent portions".  There is insufficient antecedent basis for this limitation in the claim. To expedite prosecution, examiner interprets "a plurality of the bent portions" to read as " a plurality of bent portions".

Regarding claim 4, the recitation of “further comprising: a plurality of the bent portions; wherein at least one of the pillars is located between two of the plurality of the bent portions” is unclear. Claim 1 requires a bent portion and at least a portion of the pillars is located on the bent portion, is the bent portion of claim 1 part of the two of the plurality of the bent portions? How many bent portions does the heat conductor include? To expedite prosecution, examiner interprets the recitation of claim 4 to read as if applicant is claiming the bent portion of claim 1 to be a plurality of bent portions while the bent portion of claim 1 is one of the “two of the plurality of the bent portions”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, and 4-6 are rejected under 35 U.S.C. 102(a) (1) as being anticipated by HSIAO (US20190124791 A1).

Regarding claim 1, HSIAO discloses a heat conductor (1: see Figure 2), comprising: a housing (11) including a space therein (S); and a working medium in the space (see ¶ [0028]), wherein: the housing includes: an upper plate (114) located on an upper side of the housing (11) in a thickness direction and covering an upper side of the space (see Figure 2); a lower plate (115) located on a lower side of the space and opposing the upper plate (114) in the thickness direction (see Figure 2); and pillars (121) located between the upper plate (114) and the lower plate (115); the housing further includes a bent portion in which both the upper plate and the lower plate are bent in the same direction in the thickness direction (see HSIAO’s Figure 2 annotated by Examiner) and at least a portion of the pillars is located on the bent portion (portion of 121 is located on the bent portion: see HSIAO’s Figure 2 annotated by Examiner).

    PNG
    media_image1.png
    920
    876
    media_image1.png
    Greyscale
 HSIAO’s Figure 2 annotated by Examiner 

Regarding claim 4, HSIAO discloses a plurality of the bent portions (B1 and B2: see HSIAO’s Figure 2 annotated by Examiner); wherein at least one of the pillars (121) is located between two of the plurality of the bent portions (121 next to B2: see HSIAO’s Figure 2 annotated by Examiner).
Regarding claim 5, HSIAO discloses wherein the pillars (121) are arranged at predetermined intervals (see ¶ [0013]) over an entire region from one end portion of an outer edge of the housing to another end portion of the outer edge opposite to the one end portion (see HSIAO’s Figure 2 annotated by Examiner). 
Regarding claim 6, HSIAO discloses further comprising: a wick structure (12) in the space (S); wherein the wick structure is located over regions on two sides of the bent portion in a direction (X direction) intersecting an extending direction (Z direction) of a ridge line of the bent portion (see HSIAO’s Figure 2 annotated by Examiner).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over HSIAO (US20190124791 A1).

Regarding claim 2, HSIAO does not explicitly teach in the same embodiment that a length of each of the pillars located on the bent portion in a direction intersecting an extending direction of a ridge line of the bent portion is longer than a length of the extending direction.
However, HSIAO teaches in another embodiment that a length of each of the pillars (131: see Figures 5-7) located on the bent portion in a direction (x direction) intersecting an extending direction of a ridge line of the bent portion is longer than a length of the extending direction (Z direction: see HSIAO’s Figures 5-7 annotated by Examiner), and so it would be obvious to a person having ordinary skill in the art before the effective filing date of the invention to include a length of each of the pillars located on the bent portion in a direction intersecting an extending direction of a ridge line of the bent portion is longer than a length of the extending direction as HSIAO teaches in another embodiment. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143.A.).  Such combination will provide the benefits of increasing the support along the bent portions.

    PNG
    media_image2.png
    1269
    788
    media_image2.png
    Greyscale
HSIAO’s Figures 5-7 annotated by Examiner
Regarding claim 3, HSIAO teaches further comprising: a plurality of the bent portions (see HSIAO’s Figure 2 annotated by Examiner).
HSIAO does not explicitly teach in the same embodiment that wherein the pillars located on the bent portions continuously extend from above one of the bent portions to above another one of the bent portions. 
However, HSIAO teaches in another embodiment a plurality of the bent portions (see HSIAO’s Figures 5-7 annotated by Examiner); wherein the pillars (131: see Figures 5-7) located on the bent portions continuously extend from above one of the bent portions to above another one of the bent portions (131 continuously extend from above one of the bent portions to above another one of the bent portions: see HSIAO’s Figures 5-7 annotated by Examiner), and so it would be obvious to a person having ordinary skill in the art before the effective filing date of the invention to include the pillars located on the bent portions continuously extend from above one of the bent portions to above another one of the bent portions as HSIAO teaches in another embodiment. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143.A.). Such combination will provide the benefits of increasing the support along the bent portions.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHALED AL SAMIRI whose telephone number is (571)272-8685. The examiner can normally be reached 10:30AM~3:30PM, M-F (E.S.T.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KHALED AHMED ALI AL SAMIRI/             Examiner, Art Unit 3763                                                                                                                                                                                           



	/TAVIA SULLENS/               Primary Examiner, Art Unit 3763